DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 This communication is in response to the Amendments and Arguments filed on   11/04/2021. 
Claims 1-9 and 11-20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Regarding the prior art rejections, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The mere recitation of case law in combination with statements alleging deficiencies in the cited references without distinctly pointing out the differences between the claim language and the cited 
Hence, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claims 1, 11, and 20 the limitation(s) of “identifying…a conversation”, “identifying…a goal”, “identifying…an aspect”, and “presenting…one or more recommendations”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental process of a human seeing that a conversation is taking place, using observations about the people to determine what they may talk about and what the purpose of the conversation will be, recognizing that one of the individuals may not have as great a grasp on the language or subject matter as the other, and telling the other individual how they can adjust their part of the conversation to help the first individual better understand what is being discussed, such as using simpler words or speaking more slowly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
This judicial exception is not integrated into a practical application because the recitation of “a digital assistant”, “information handling device”, and “processor” in claim 1, an “information handling device”, “processor”, “memory device”, and “digital assistant” in claim 11, and “a product”, “a storage device”, and “code” in claim 20 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using [0014], [0016], and [0036-8] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to identify and present amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claims 2 and 12, the claims recite “the conversation…occurring over devices (claim 2) / the information handling device and at least one other device (claim 12)”, where the conversation reads on two humans talking, and the devices read to generalized computer components.


With respect to claims 4 and 14, the claims recite “presenting an alternative organization of the conversational topics”, which reads on a human suggesting to another human that they talk about the topics in a different order. Claim 14 further recites a processor, which reads to a generalized computer component.

With respect to claims 5 and 15, the claims recite “the improvement opportunity corresponds to a modification to a way speech is delivered by the user”, which reads on a human recognizing that the way a conversing human is speaking could be improved, such as speaking faster or slower. No additional limitations are present.

With respect to claims 6 and 16, the claims recite “recommending that the user: utilize alternative words, adjust a speed of the user’s speech, and eliminate pauses”, which reads on a human suggesting to another human that they use simpler or more complex vocabulary, talk faster or slower, and not speak in as choppy a manner. No additional limitations are present.



With respect to claims 8 and 18, the claims recite “clarifying a source of confusion associated with the confusion indication”, which reads on a human suggesting that the conversing human that is not confused provide information that will reduce the confusion of the confused human. No additional limitations are present.

With respect to claims 9 and 19, the claim recites “presenting the suggestion to…the user”, which reads on a human giving a suggestion to one of the people involved in the conversation. The further recitation of “a device” reads to a generalized computer component. No additional limitations are present.

These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-9, 11, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin et al. (US PG Pub No. 2019/0348063), hereinafter Vaculin, in view of Krebs et al. (U.S. Patent No. 10805465), hereinafter Krebs.

Regarding claims 1, 11, and 20, Vaculin teaches
(claim 1) A method, comprising (a method [0003:1-3]):
(claim 11) An information handling device, comprising (the data processing system may be in the form of a number of different devices, i.e. information handling device [0035]):
(claim 11) a processor (a processor of a computer or other apparatus [0017:1-6]);
(claim 11) a memory device that stores instructions executable by the processor to (a computer readable storage medium, i.e. memory, may store program instructions that can be provided to a processor to execute [0017]):
(claim 20) A product, comprising (a computer program product [0012]):
a storage device that stores code, the code being executable by a processor and comprising (a computer readable storage medium, i.e. storage device, may store program instructions, i.e. that stores code, that can be provided to a processor to execute [0017]):

identifying, using a digital assistant resident on an information handling device, a conversation that is occurring between a user of the information handling device and at least one other individual (the conversation analysis system, i.e. digital assistant, may be implemented in a local system, such as a smartphone of a user, i.e. information handling device, in a situation in which a first person or ‘user’, i.e. user, is in a conversation, i.e. a conversation that is occurring, with a second person or ‘individual’, i.e. at least one other individual [0038],[0041-2],[0045], where the process may be used in real-time during a conversation to capture data, i.e. identifying…a conversation that is occurring [0058-9]);
identifying, using a processor and from an analysis of content of the conversation, a goal of the conversation (the backend system identifies information extracted from the conversation data, i.e. from an analysis of content of the conversation, that indicates the state of the individual, such as the individual is angry or sad, and the desire to change the interaction to satisfy a customer, i.e. identifying…a goal of the conversation [0062-4], and where the instructions are carried out by a processor, i.e. using a processor [0017]);
identifying, based on contextual data associated with the at least one other individual, an aspect of the at least one other individual … (the backend system ; and
 presenting to the user, based on the goal of the conversation and the contextual data, one or more recommendations to --improve-- the conversation (the output unit provides information to the user, i.e. presenting, which includes a suggestion from the backend system, where the backend system has analyzed conversation data to identify a desire to change the interaction, i.e. based on the goal of the conversation, and has searched the stored data, recognition unit, and customer database for additional information about the individual, i.e. based on…the contextual data, and where the suggestion is for driving the conversation in an effective manner, i.e. to improve the conversation [0025], [0042:1-6],[0062-4]).  
 While Vaculin provides suggestions to a user to improve a conversation, Vaculin does not specifically teach that the other individual has a feature that would make understanding the conversation difficult, or that the suggestion is to make the conversation easier to understand, and thus does not teach
…an aspect of the at least one other individual that makes comprehension of the conversation difficult;
presenting to the user, based on the goal of the conversation and the contextual data, one or more recommendations to minimize the difficulty of the at least one other individual to comprehend the conversation.
…an aspect of the at least one other individual that makes comprehension of the conversation difficult (the system detects speech characteristics, i.e. an aspect, such as keywords or phrases, of the customer, i.e. at least one other individual (10:15-29), where a customer can use simpler vocabulary rather than complex vocabulary, i.e. makes comprehension of the conversation difficult (18:3-20));
presenting to the user, based on the goal of the conversation and the contextual data, one or more recommendations to minimize the difficulty of the at least one other individual to comprehend the conversation (the system delivers to the CSR, i.e. presenting to the user, content to use in the conversation, i.e. one or more recommendations, with the customer, where the content can have vocabulary adjusted to a simpler vocabulary used by the customer so that the information can be understandable, i.e. minimize the difficulty of the at least one other individual to comprehend the conversation (18:3-20), and can be further adapted to match or mitigate the customer’s emotions, i.e. based on the goal of the conversation, using information determined from the customer’s speech characteristics and the subject of the call, such as a customer being upset over a missed payment, i.e. based on the…contextual data (18:21-51)).
Vaculin and Krebs are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of information about a speaker and recommendations for how to effectively drive 

Regarding claim 2, Vaculin in view of Krebs teaches claim 1, and Vaculin further teaches
wherein the conversation between the user and the at least one other individual is a remote conversation occurring over devices (the conversation analysis system may be implemented in a situation in which a first person, i.e. user, is in a conversation with a second person, i.e. at least one other individual [0038], and the conversation may be remotely executed, such as a video or audio call, i.e. remote conversation [0038], where a local system interfaces with one or more users to collect conversation information and display output, and a smart phone can be used for collecting the required information and outputting information, i.e. occurring over devices [0020],[0041:1-8]).  

Regarding claims 7 and 17, Vaculin in view of Krebs teaches claims 1 and 11, and Krebs further teaches
wherein the improvement opportunity corresponds to a confusion indication (the call monitoring system may provide a message, i.e. improvement .  
Where the motivation to combine is the same as previously presented.

Regarding claims 8 and 18, Vaculin in view of Krebs teaches claims 7 and 17, and Krebs further teaches 
wherein the presenting the suggestion comprises clarifying a source of confusion associated with the confusion indication (the call monitoring system may adjust the vocabulary in the content delivered to the CSR, i.e. presenting the suggestion, to use a vocabulary level of the customer so that the information from the CSR is provided to the customer in an understandable and familiar context, i.e. clarifying a source of confusion, where the content presented to the CSR is adjusted based in part on customer sentiment analysis, which includes the recognition of confusion, and in addition to messages to the CSR indicating the sentiment, i.e. associated with the confusion indication (18:3-36), (19:2-11)).
Where the motivation to combine is the same as previously presented.

Regarding claims 9 and 19, Vaculin in view of Krebs teaches claims 1 and 11, and Vaculin further teaches
wherein the presenting comprises presenting the suggestion to a device associated with the user (the output unit may provide information, such as the suggestion, to the user, i.e. presenting the suggestion, where the output may be visual .  

Regarding claim 12, Vaculin in view of Krebs teaches claim 11, and Vaculin further teaches
wherein the conversation between the user and the at least one other individual is a remote conversation occurring over the information handling device and at least one other device (the conversation analysis system may be implemented in a situation in which a first person, i.e. user, is in a conversation with a second person, i.e. at least one other individual [0038], and the conversation may be remotely executed, such as a video or audio call, i.e. remote conversation [0038], where a local system interfaces with one or more users to collect conversation information and display output, and a smart phone can be used for collecting the required information and outputting information, i.e. information handling device and at least one other device [0020],[0041:1-8]).  

Claim(s) 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin, in view of Krebs, and further in view of Cecchi et al. (U.S. PG Pub No. 2016/0269555), hereinafter Cecchi.

Regarding claims 3 and 13, Vaculin in view of Krebs teaches claims 1 and 11.

wherein the improvement opportunity corresponds to a structure of conversational topics.
Cecchi, however, teaches wherein the improvement opportunity corresponds to a structure of conversational topics (after analysis of the complementariness of the interaction styles between the customer and customer service representative, the system may provide a service script, i.e. structure of conversational topics, to the customer service representative to guide or adjust the course of the conversation, i.e. improvement opportunity [0016], [0037]).  
Vaculin, Krebs, and Cecchi are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suggestion of alternate topics teachings of Vaculin, as modified by Krebs, with the initial provision of a service script to guide the conversation as taught by Cecchi. The motivation to do so would have been to achieve a predictable result of enabling a monitoring and adjusting of the interaction style between the customer and customer service representative (Cecchi [0036-37]).

Regarding claims 4 and 14, Vaculin in view of Krebs and Cecchi teaches claims 3 and 13, and Vaculin further teaches
wherein the presenting the suggestion comprises presenting an alternative organization of the conversational topics (the system may suggest to the user, i.e. presenting the suggestion, that the user change the topic of conversation to discuss an offer or deal if the customer is angry or move on to a different topic when the customer is bored, i.e. presenting an alternative organization of the conversational topics [0065]).

Regarding claims 5 and 15, Vaculin in view of Krebs teaches claims 1 and 11.
While Vaculin in view of Krebs provides the suggestion of cues and specific statements and vocabulary to improve a conversation, Vaculin in view of Krebs does not specifically teach recognition of how to improve the delivery of the information, and thus does not teach
wherein the improvement opportunity corresponds to speech delivery by at least one of the at least two users.
Cecchi, however, teaches wherein the improvement opportunity corresponds to a modification to a way speech is delivered by the user (the matching and advising module identifies interaction styles of the customer and customer service representative, and presents advice to a customer service representative to improve the conversation, i.e. improvement opportunity, such as guidance on word use, speed of presentation, vocal characteristics, and emotionality, i.e. modification to a way speech is delivered by the user [0037]).
Vaculin, Krebs, and Cecchi are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of .

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaculin, in view of Krebs, in view of Cecchi, and further in view of Conway et al. (U.S. PG Pub No. 2006/0265090), hereinafter Conway.

Regarding claims 6 and 16, Vaculin in view of Krebs and Cecchi teaches claims 5 and 15, and Cecchi further teaches 
utilize alternative words, adjust a speed of the user's speech (advice presented to a customer service representative includes guidance on word use, i.e. utilize alternative words, and speed of presentation, i.e. adjust a speed of the user’s speech [0037]).
While Vaculin in view of Krebs and Cecchi teaches specific word use and speed of presentation, the Vaculin in view of Krebs and Cecchi does not specifically teach advising a user to eliminate pauses in speech, and thus does not teach
eliminate pauses.  
Conway, however, teaches eliminate pauses (communication data of a call center agent is analyzed to identify periods of excessive silence, i.e. pauses, and .
Vaculin, Krebs, Cecchi, and Conway are analogous art because they are from a similar field of endeavor in analyzing conversations to provide suggestions to human participants to improve the conversation. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suggestions of word use and speech speed teachings of Vaculin, as previously modified with Krebs and Cecchi, with the additional suggestion to eliminate excessive silence in a call as taught by Conway. The motivation to do so would have been to achieve a predictable result of training a call center agent to improve the quality of interactions with the customer (Conway [0130]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659  


/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659